DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/15/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 7-11, with respect to the deficiencies of both Phelps and Sepetka have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under Brown et al. (US 6,093,199) in view of Aboytes et al. (US 2013/0116722), as set forth below.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 13, 15, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,093,199) in view of Aboytes et al. (US 2013/0116722).
Brown discloses (see Figs. 4A-4B) a vascular occlusion device (10, Fig. 4A) and method comprising the following claim limitations:
(claim 1) a first coil (i.e. “left” coil 30, Fig. 4A); a second coil (i.e. “right” coil 30, Fig. 4A) different than and separate from the first coil (as shown in Fig. 4A); and a mesh-screen segment (mesh 52, Fig. 4A; col. 7, lines 6-12) comprising at least one flat surface layer (as shown in Fig. 4A; col. 5, lines 26-30; retaining mesh expressly formed in a flattened configuration), wherein the mesh-screen segment (52) is disposed between the first coil and the second coil along a length of the embolic device (as shown in Fig. 4A), the first coil is connected to a first end (i.e. “left” end of mesh 52 in Fig. 4A) of the mesh-screen segment (52) and the second coil is connected to a second end (i.e. “right” end of mesh 52 in Fig. 4A) of the mesh-screen segment (52) (as shown in Fig. 4A);
(claims 2 and 36) wherein the first (i.e. “left” 30, Fig. 4A) and second (i.e. “right” 30, Fig. 4A) coils each comprise a helically wound wire (as expressly shown in Fig. 4A);
(claims 13) wherein the mesh-screen segment (52) comprises through-thickness perforations (as shown in Fig. 4A; mesh/filter 52 expressly shown having through holes disposed therethrough);
(claims 15 and 40) wherein different portions of the embolic device comprise different thermomechanical properties (coils 30 may expressly comprise stainless steel or nickel titanium; col. 5, lines 48-59; col. 11, lines 25-28; and retainer/mesh 52 expressly may comprise platinum; col. 6, lines 6-11);
(claim 35) forming a first coil (i.e. “left” coil 30, Fig. 4A) and a second coil (i.e. “right” coil 30, Fig. 4A) different than and separate from the first coil (as shown in Fig. 4A); forming a mesh-screen segment (mesh 52, Fig. 4A; col. 7, lines 6-12) comprising at least one flat surface layer (as shown in Fig. 4A; col. 5, lines 26-30; retaining mesh expressly formed in a flattened configuration); and coupling the mesh-screen segment (52) between the first coil and the second coil along a length of the embolic device (as shown in Fig. 4A) by connecting the first coil to a first end (i.e. “left” end of mesh 52 in Fig. 4A) of the mesh-screen segment (52) and connecting the second coil to a second end (i.e. “right” end of mesh 52 in Fig. 4A) of the mesh-screen segment (52) (as shown in Fig. 4A); and
(claim 36) wherein the step of forming the first and second coils (30) comprises helically winding at least one wire (as shown in Fig. 4A;col. 4, lines 48-53; coils 30 each helically wound to create the anchoring structures).
The difference between Brown and the claimed invention is that Brown does not expressly teach the mesh formed by a subtractive manufacturing technique such as laser cutting from a non-braided structure.  Aboytes teaches a similar device for blocking the entrance to an aneurysm comprising a mesh formed by a subtractive manufacturing technique such as laser cutting from a non-braided structure.  .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Aboytes as applied to claim 1 above, and further in view of Lorenzo (US 2016/0317158).
Brown in view of Aboytes, as applied above, discloses a vascular occlusion device comprising all the limitations of the claim except for the first and second coils each comprising a greater compliance than the mesh-screen segment.  However, Lorenzo teaches (see Figs. 12A-12B) a similar occlusion device and method comprising .

Claims 14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Aboytes as applied to claims 1 and 35 above, and further in view of Sepetka et al. (US 2006/0116714).
While Brown expressly discloses its coils being attached to the mesh component by gluing, melting, welding, and the like (col. 6, lines 53-55), Brown in view of Aboytes does not expressly disclose wherein the mesh-screen segment further comprises a first extension portion and a second extension portion adapted to be inserted into a lumen formed by the first coil and the second coil, respectively, to couple the mesh-screen .

Allowable Subject Matter
Claims 16-20 and 22-34 are allowed.
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771